208 F.3d 603 (7th Cir. 2000)
UNITED STATES OF AMERICA,    Plaintiff-Appellee,v.ANTHONY JONES, JR.,    Defendant-Appellant.
No. 99-2359
In the  United States Court of Appeals  For the Seventh Circuit
Argued December 6, 1999Decided March 31, 2000

Appeal from the United States District Court  for the Central District of Illinois, Springfield Division.  No. 98-30027--Richard Mills, Judge. [Copyrighted Material Omitted]
Before Bauer, Diane P. Wood and Evans, Circuit  Judges.
Bauer, Circuit Judge.


1
Anthony Jones, Jr.  ("Jones") was indicted by a federal grand jury in  the Central District of Illinois for being a  felon in possession of a firearm in violation of  18 U.S.C. sec.922(g). After the District Court  denied his request for a Franks hearing and his  motion to quash his arrest and suppress evidence,  Jones entered a conditional plea of guilty,  preserving his right to appeal the denials of  those motions. He was sentenced to a term of 60  months imprisonment, to be followed by a three  year term of supervised release, and ordered to  pay a $1,000 fine and a $100 special assessment.  Jones appeals, claiming that the search warrant  was facially invalid, not supported by probable  cause and that its execution was unreasonable  because the police did not knock and announce  their presence before bursting into his home. We  affirm the District Court rulings finding the  warrant and its execution valid.

I.  BACKGROUND

2
On January 25, 1998, police officers obtained  and executed a search warrant for Jones' home at  2268 South 9th Street, in Springfield, Illinois.  Based upon information from a confidential  informant, they suspected that Jones was dealing  marijuana and was illegally in possession of a  handgun. During their search they seized several  bags of what they suspected to be marijuana,  along with a 9mm semi-automatic handgun, a  shotgun and several thousand dollars in cash.


3
"Jane Doe", the confidential source, told  Springfield Police Department Officer Steven  Welsh and averred in an affidavit in support of  the complaint for search warrant, that she had  gone to Jones' house at "2269 S. 9th Street"1  on the afternoon of January 24th, 1998 to  purchase marijuana. It was not her first buy from  Jones. She stated that she had purchased  approximately twelve pounds of marijuana from him  on at least three previous occasions. On this  afternoon, she paid Jones $1,100.00 for a pound  of marijuana that Jones had "fronted" her and  received another pound of marijuana which she  agreed to pay for in a few days. As she was  leaving, Doe saw an additional pound of marijuana  on the kitchen table. Doe also stated that Jones  told her that he kept a pistol at the house to  protect his drug supply and that he had been in  jail in the past, but he did not say for what  crime.


4
To corroborate this information, Officer Welsh,  accompanied by Jane Doe, drove by the residence  at 2268 S. 9th Street at 11:30 pm on January 24,  1998. Doe identified it as Jones' house, and  Officer Welsh observed two vehicles parked in the  driveway. Officer Welsh later confirmed that one  of the vehicles was registered to Anthony Jones  at 2268 S. 9th Street.


5
Officer Welsh also verified Doe's story by  checking Jones' criminal history, which showed  that Jones had been arrested 27 times, with 8  convictions. Two of the convictions were for  homicides, one was for armed robbery and five  were for dangerous drugs.


6
Officer Welsh presented these facts in an  affidavit and complaint for search warrant to the  judge. Jane Doe also executed an affidavit, which  was attached to and incorporated into Officer  Welsh's warrant affidavit. She appeared with  Officer Welsh before the issuing judge and swore  to the truth of the information in her affidavit.  Based on all of this, the judge issued a warrant  to search the property at:


7
2268 S. 9th St., Springfield, Sangamon County,  Illinois. The residence on the property is a two  story single family dwelling, that is light green  in color. The residence is the second structure  north of Princeton street, on the east side of  9th street. The front door faces north. The  numbers 2268 are affixed to the front of the  residence. There is a chainlink [sic] fence that  surrounds the back yard.


8
The warrant was executed during the early morning  hours of January 25, 1998. The marijuana, cash  and weapons were seized. Jones was then charged  with unlawful possession of a firearm by a felon.


9
After his indictment, Jones requested a Franks  hearing. He initially challenged only the  adequacy of the search warrant, claiming that it  was fatally defective because it was based on  false information provided by Jane Doe. After  that motion failed, Jones filed a second motion  attacking not only the adequacy of the search  warrant but also the manner of its execution. His  second motion asserted, among other things, that  the warrant was unsupported by probable cause and  that the officers executing the warrant neither  knocked nor announced prior to entering and  seizing the evidence. Both motions were referred  to the Magistrate Judge and the Magistrate  recommended that the motions be denied. The  District Court undertook a de novo consideration  of the motions and adopted the Magistrate Judge's  recommendations.

II.  DISCUSSION

10
We review the District Court's denial of Jones'  request for a Franks hearing for clear error.  United States v. Amerson, 185 F.3d 676, 688 (7th  Cir. 1999). A clear error standard is also used  to review the District Court's ruling on the  motion to suppress, but we must keep in mind that  "our inquiry is factually based and requires that  we give particular deference to the district  court that had the opportunity to hear the  testimony and observe the demeanor of the  witnesses." United States v. Williams, 945 F.2d 192, 195 (7th Cir. 1991), quoting United States  v. Edwards, 898 F.2d 1273, 1276 (7th Cir. 1990).  Any legal determinations that factor into the  court's ruling, however, are subject to de novo  review. United States v. Adames, 56 F.3d 737, 747  (7th Cir. 1995).

A.  Jones' Request For A Franks Hearing

11
Jones contends that the District Court erred by  denying his request for a Franks hearing and  finding that he did not produce sufficient  evidence to make the "substantial preliminary  showing" required for a hearing. He asks this  Court to remand the matter for an evidentiary  hearing on his Franks allegations. We believe  that Jones has utterly failed to establish by a  "substantial preliminary showing" that the search  warrant affidavit contained material  misrepresentations that were necessary to the  finding of probable cause. We thus affirm the  District Court's denial of the request for a  Franks hearing.


12
In Franks v. Delaware, the Supreme Court held  that the Fourth Amendment requires an evidentiary  hearing into the truthfulness of an allegation  contained in an affidavit supporting an  application for a search warrant "where the  defendant makes a substantial preliminary showing  that a false statement knowingly and  intentionally, or with reckless disregard for the  truth, was included by the affiant in the warrant  affidavit, and if the allegedly false statement  is necessary to the finding of probable cause."  438 U.S. 154, 155-56, 98 S. Ct. 2674, 2676, 57 L. Ed. 2d 667 (1978) (emphasis added). Franks makes  it clear that affidavits supporting a search  warrant are presumed valid, and that the  "substantial preliminary showing" that must be  made to entitle the defendant to an evidentiary  hearing must focus on the state of mind of the  warrant affiant, that is the police officer who  sought the search warrant. 438 U.S. at 171, 98  S.Ct. at 2684. The defendant must offer evidence  showing either that the warrant affiant lied or  that the warrant affiant recklessly disregarded  the truth because he "in fact entertained serious  doubts as to the truth of his allegations" or had  "obvious reasons to doubt the veracity of the  allegations." United States v. Williams, 737 F.2d 594, 602 (7th Cir. 1984), quoting St. Amant v.  Thompson, 390 U.S. 727, 731, 88 S. Ct. 1323, 1325,  20 L. Ed. 2d 262 (1968) (internal quotation marks  omitted).


13
Jones' request for a Franks hearing rests on  his assertion that Jane Doe provided false  information in her affidavit. He claims that he  could not have sold marijuana to Doe in  Springfield on January 24, 1998, as she alleges,  because he was at his sister's apartment in  Chicago with his father and his father's  girlfriend at the time. He presents affidavits  from his wife, sister, father and his father's  girlfriend in support of his alibi and argument.  His argument is, however, misdirected. "[T]he  fact that a third party lied to the affiant, who  in turn included the lies in a warrant affidavit,  does not constitute a Franks violation. A Franks  violation occurs only if the affiant knew the  third party was lying, or if the affiant  proceeded in reckless disregard of the truth."  United States v. McAllister, 18 F.3d 1412, 1417  (7th Cir. 1994), quoting United States v.  Pritchard, 745 F.2d 1112, 1119 (7th Cir. 1984).  Since Jones' first motion challenged only the  veracity of statements made by Doe, not  statements made by warrant affiant Officer Steven  Welsh, Jones' first motion for a Franks hearing  was properly denied.


14
In his second motion, Jones questioned whether  Officer Welsh was reckless in incorporating Jane  Doe's allegations into his affidavit without  first doing more to corroborate them. He opines,  for instance, that Officer Welsh could have set  up a controlled buy or conducted surveillance of  his home to verify the veracity of Jane Doe's  statements.


15
The fact that Jones can point out additional  things which could have been done but were not  does not in any way detract from what was done.  The District Court meticulously recounted all of  the actions that were taken by Officer Welsh  before he sought the search warrant. These  included driving Jane Doe to the area and having  her identify which house was the defendant's,  conducting a vehicle registration check on the  cars that were parked in the driveway at 2268 S.  9th Street and finding that one of them was  registered to the defendant at that address, and  verifying, as Jane Doe had told him, that the  defendant had served time in jail.


16
Based upon all of this, the District Court  concluded that "Officer Welsh had neither the  reason to know nor to suspect that the  information provided by Jane Doe was false."  Since he did not know or have reason to suspect  that any information was false, he cannot be said  to have recklessly disregarded the truth. We  agree and thus affirm the District Court's denial  of the request for a Franks hearing.


17
B. Jones' Motion To Quash Arrest And Suppress  Evidence


18
Having been unsuccessful in obtaining a Franks  hearing, Jones next filed a motion to quash  arrest and suppress evidence. For the most part,  it was merely the same arguments re-styled, with  a challenge to the execution of the warrant  added. Because we have already found that Jones  did not make even a minimal preliminary showing  under Franks that the warrant was  constitutionally defective, we discuss his  challenges to the adequacy of the search warrant  by way of this second motion only cursorily. His  objection to the manner in which the officers  carried out the search will be discussed more  thoroughly.


19
Complaining about the typographical error in  Jane Doe's affidavit listing his address as "2269  S. 9th Street" instead of the correct 2268 S. 9th  Street, Jones argues that this inadvertent error  renders the search warrant facially defective. He  augments this with a claim that the incorrect  address in Doe's affidavit could cause the  officers to mistakenly search the wrong house.  These arguments are specious at best.


20
The search warrant itself lists the correct  address to be searched. Given the expediency with  which officers typically serve a search warrant  after it is obtained it is doubtful that they  would have had the time to proof read all of the  supporting documentation. Furthermore, even if  they did, this warrant provided other, ample,  descriptions of the location of Jones' house. It  describes the location of defendant's home in  relation to intersecting and adjoining streets  and neighboring houses. An officer could have  relied on the remaining guides, without the  numeric address, and still found the correct  house. "It is enough if the description is such  that the officer with a search warrant can, with  reasonable effort, ascertain and identify the  place intended." Steel v. United States, 267 U.S. 498, 503, 45 S. Ct. 414, 416, 69 L. Ed. 757 (1925).


21
Jones next argues that the affidavit in support  of the search warrant did not provide probable  cause to support the warrant. Jones argues that  Doe's statements are inadequate by themselves and  that there is insufficient independent evidence  to corroborate Doe's statements. He also adds  that there was no evidence that Jane Doe was  credible and, without this indicia of  reliability, the judge did not have probable  cause to issue the search warrant.


22
A search warrant affidavit establishes probable  cause when it "sets forth facts sufficient to  induce a reasonable prudent person to believe  that a search thereof will uncover evidence of a  crime." United States v. McNeese, 901 F.2d 585,  592 (7th Cir. 1990), citing Berger v. New York,  388 U.S. 41, 55, 87 S. Ct. 1873, 1881, 18 L. Ed. 2d 1040 (1967). See also Ornelas v. United States,  517 U.S. 690, 696, 116 S. Ct. 1657, 1661, 134 L. Ed. 2d 911 (1996). The Supreme Court has refused  to define probable cause, saying that whether it  has been established varies with the facts of  each case. Ornelas, 517 U.S. at 696. The Court  has, instead, adopted a "totality of the  circumstances" standard, Illinois v. Gates, 462 U.S. 213, 230-39, 103 S. Ct. 2317, 2328-33, 76 L. Ed. 2d 527 (1983), which includes a  consideration of the "veracity" of the informant.  Id.


23
Citing case law from other circuits, Jones  postulates that Officer Welsh could have, and  should have, recited Jane Doe's past experiences  as an informant and given instances of previous  reliability in his affidavit. He derides the  failure to do so and claims that its absence  deprives the warrant of its "indicia of  reliability."


24
Where the credibility of an informant is at  issue, we consider (1) the personal observations  by the informant, (2) the degree of detail given,  (3) independent police corroboration of the  informant's information, and (4) the informant  testifying at the probable cause hearing. United  States v. Singleton, 125 F.3d 1097, 1103-04 (7th  Cir. 1997) (citation omitted). Here, the District  Court weighed these factors and found the  information sufficiently reliable to support  probable cause. The court noted that Jane Doe's  information came from her personal observations  and was "specific and detailed." Furthermore, as  we have already discussed, Officer Welsh  corroborated as much of Jane Doe's information as  he could before seeking the search warrant. And  perhaps most importantly in this case, Jane Doe  appeared at the probable cause hearing and was  subject to questioning by the issuing judge.  "[W]hen a CI accompanies the officer and is  available to give testimony before the judge  issuing the warrant, his presence adds to the  reliability of the information used to obtain the  warrant, because it provides the judge with an  opportunity to 'assess the informant's  credibility and allay any concerns he might have  had about the veracity of the informant's  statements.'" United States v. Lloyd, 71 F.3d 1256, 1263 (7th Cir. 1995), citing United States  v. Causey, 9 F.3d 1341, 1343 (7th Cir. 1993),  cert. denied, 511 U.S. 1024, 114 S. Ct. 1412, 128 L. Ed. 2d 83 (1994).


25
The District Court noted the fact that Jane Doe  made statements against her penal interest was an  additional factor pointing toward reliability and  credibility of her assertions. We agree that all  of this, taken together, establishes the  requisite indicia of reliability. We are  satisfied that the search warrant was valid and  supported by probable cause. The order of the  District Court denying Jones' motion to quash and  suppress based upon claimed inadequacies in the  warrant is affirmed.


26
The only issue left for us to consider is  whether the execution of the search warrant was  unreasonable because the officers did not knock  and announce their presence and purpose and did  not wait a reasonable time before forcibly  entering Jones' home. The Magistrate Judge held  a hearing on this issue and heard testimony from  the defendant's wife and the four officers who  conducted the search before concluding that the  officers did knock and announce and did wait a  reasonable time before forcibly entering the  home.


27
The defendant's wife, Maria D. Jones, testified  that during the early morning of January 25,  1998, she was asleep with her husband in their  bedroom. She claims that she did not hear any  type of knock or announce even though their  bedroom is near the front door, but, rather, it  was a loud explosion that awoke her.2 The four  officers testified that Officer Edwards loudly  and repeatedly knocked and declared "Springfield  Police. Search Warrant." Officer Edwards even  demonstrated how he knocked and the tone he used.  As to the amount of time the officers waited  after knocking and before entering the home, the  cumulative testimony showed that it was between  5 and 13 seconds.


28
Generally, police officers are required to knock  and announce their presence unless there are  exigent circumstances. See 18 U.S.C. sec.3109;  United States v. Soria, 965 F.2d 436, 439 (7th  Cir. 1994). If no exigent circumstances exist and  the officers are "refused admittance," they may  forcefully enter. The phrase "refused admittance"  is not restricted to an affirmative refusal. It  includes circumstances that infer a refusal.  United States v. Bonner, 874 F.2d 822, 824 (D.C.  Cir. 1989). In this case, the officers could  reasonably infer that Jones' failure to  acknowledge their presence or open the door was  a refusal and we find that they were thus  justified in using force to enter.


29
The District Court found that 5 to 13 seconds  was a reasonable time to wait after knocking and  announcing. Jones urges us to reject that  finding. Each side cites to us cases from our  circuit and others wherein waits of minutes and  seconds are found to be reasonable and  unreasonable. We decline to adopt any bright line  test and state our belief that the period of time  that officers must wait before forcible entry is  determined by what is reasonable under the  circumstances of the particular case. Here, the  District Court was persuaded that 5 to 13 seconds  was reasonable because the officers had  information that the defendant was a dangerous  felon in possession of a gun. Additionally, it  noted that to wait a lengthy period of time would  give the defendant an opportunity to destroy the  drug evidence.


30
Reviewing the facts in the record before us we  cannot say that the court erred in its  conclusions. The District Court's denial of the  motion to quash arrest and suppress evidence is  thus affirmed.

III.  CONCLUSION

31
For the foregoing reasons, the thoughtful  judgment of the District Court is affirmed in all  regards.


32
AFFIRMED.



Notes:


1
 In an affidavit submitted in response to  defendant's Motion to Quash Arrest and Suppress  Evidence, Officer Welsh stated that he  incorrectly typed the address as 2269 S. 9th  Street when typing Jane Doe's affidavit and that  the error was merely typographical. Jones'  correct address is 2268 S. 9th Street.


2
 The Magistrate Judge did not find the testimony  of Mrs. Jones to be credible.